Exhibit 10.3

SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

NBCUNIVERSAL ENTERPRISE, INC.

(formerly known as Navy Holdings, Inc.)

NBCUNIVERSAL ENTERPRISE, INC. (formerly known as Navy Holdings, Inc.) (the
“Corporation”), organized and existing under and by virtue of the General
Corporation Law of the State of Delaware (as the same exists or may hereafter be
amended, the “Delaware Law”), hereby certifies that:

1. The Corporation filed its original Certificate of Incorporation with the
Secretary of State of the State of Delaware on November 13, 2009 under the name
“Navy Holdings, Inc.”

2. An Amended and Restated Certificate of Incorporation of the Corporation (the
“Amended and Restated Certificate of Incorporation”) was filed with the
Secretary of State of the State of Delaware on January 28, 2011.

3. An amendment to the Amended and Restated Certificate of Incorporation was
filed with the Secretary of State of the State of Delaware on March 19, 2013.

4. This Second Amended and Restated Certificate of Incorporation of the
Corporation, which restates and integrates and also further amends the
provisions of the Amended and Restated Certificate of Incorporation (as amended
prior to the date hereof), was duly adopted in accordance with the provisions of
Sections 242 and 245 of the Delaware Law and by the written consent of its sole
stockholder in accordance with Section 228 of the Delaware Law.

5. The Amended and Restated Certificate of Incorporation is hereby amended and
restated to read in its entirety as follows:

FIRST: The name of the Corporation is NBCUniversal Enterprise, Inc.

SECOND: The address of the registered office of the Corporation in the State of
Delaware is Comcast Capital Corporation, 1201 North Market Street, Suite 1000,
in the City of Wilmington, County of New Castle, Delaware 19801. The name of the
registered agent of the Corporation in the State of Delaware at such address is
Comcast Capital Corporation.

THIRD: The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the Delaware Law.

FOURTH: The total number of shares of capital stock which the Corporation shall
have the authority to issue is 801,000, consisting of (i) 1,000 shares of common
stock having a par value of $0.01 per share (the “Common Stock”) and
(ii) 800,000 shares of preferred stock having a par value of $0.01 per share
(the “Preferred Stock”).



--------------------------------------------------------------------------------

The Board of Directors is hereby empowered to authorize by resolution or
resolutions from time to time the issuance of one or more series of Preferred
Stock and to fix the designations, powers, preferences and relative,
participating, optional or other rights, if any, and the qualifications,
limitations or restrictions thereof, if any, with respect to each such series of
Preferred Stock and the number of shares constituting each such series, and to
increase or decrease the number of shares of any such series to the extent
permitted by the Delaware Law. Except as otherwise required by the terms of any
series of Preferred Stock, the number of authorized shares of Preferred Stock
may be increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of shares of capital stock
of the Corporation representing a majority of the votes represented by all
outstanding shares of capital stock of the Corporation entitled to vote,
irrespective of the provisions of Section 242(b)(2) of the Delaware Law and
without a separate vote of the holders of Preferred Stock or any series thereof.

Except as otherwise provided by law or this Second Amended and Restated
Certificate of Incorporation (including any resolution or resolutions providing
for the authorization of any series of Preferred Stock), (i) each holder of
Common Stock, as such, shall be entitled to one vote for each share of Common
Stock held of record by such holder on all matters on which stockholders
generally are entitled to vote and (ii) the holders of outstanding shares of
Common Stock shall have the exclusive right to vote for the election of
directors and for all other purposes.

For purposes of this paragraph, “Series A Cumulative Preferred Stock” means any
series of Preferred Stock (i) designated as Series A Cumulative Preferred Stock,
(ii) authorized by resolution of the Board of Directors pursuant to this Article
Fourth and (iii) with respect to which a Certificate of Designations,
Preferences and Rights was filed with the Secretary of State of the State of
Delaware following the filing of this Second Amended and Restated Certificate of
Incorporation. Notwithstanding the preceding paragraph, but subject to the
remaining provisions of this paragraph and subject to the terms of the Series A
Cumulative Preferred Stock, the holders of the Series A Cumulative Preferred
Stock shall be entitled to vote as a single class together with the holders of
the Common Stock on all matters on which stockholders are generally entitled to
vote, and in any such vote (i) each holder of Series A Cumulative Preferred
Stock shall be entitled to cast a number of votes per share of Series A
Cumulative Preferred Stock held of record by such holder as of the relevant
record date determined pursuant to the By-laws of the Corporation equal to
(A) 724,700 (as such number may be adjusted in accordance with this paragraph,
the “Preferred Voting Proportion”) divided by (B) the total number of shares of
Series A Cumulative Preferred Stock outstanding as of such record date and
(ii) each holder of Common Stock shall be entitled to cast a number of votes per
share of Common Stock held as of the relevant record date equal to
(A) 2,725,908.96320138 (as such number may be adjusted in accordance with this
paragraph, the “Common Voting Proportion”) divided by (B) the total number of
shares of Common Stock outstanding as of such record date; provided, that if any
shares of Series A Cumulative Preferred Stock have been redeemed or repurchased
by the Corporation prior to such record date, then for each share so redeemed or
repurchased, the Preferred Voting Proportion shall be decreased by an amount
equal to the number of votes such share of Series A Cumulative

 

2



--------------------------------------------------------------------------------

Preferred Stock would have been entitled to had such redemption or repurchase
not occurred, and the Common Voting Proportion shall be increased by the same
number. By way of example, if there are 724,700 shares of Series A Cumulative
Preferred Stock and 789.9791 shares of Common Stock outstanding, and the initial
Preferred Voting Proportion of 724,700 has not been reduced by any redemptions
or repurchases of shares of Series A Cumulative Preferred Stock, then each share
of Series A Cumulative Preferred Stock shall be entitled to 1 vote, and each
share of Common Stock shall be entitled to 3450.6089632 votes, and the total
number of votes represented by all shares of Series A Cumulative Preferred Stock
and all shares of Common Stock shall be 3,450,608.9632013. If the Corporation
subsequently redeems 100,000 shares of Series A Cumulative Preferred Stock (and
the number of shares of Common Stock outstanding does not change), then, after
giving effect to such redemption, the Preferred Voting Proportion shall be
decreased to 624,700 and the Common Voting Proportion shall be increased to
2,825,908.96320138. Notwithstanding the foregoing, the holders of Common Stock
shall be entitled to vote as a single class to the exclusion of all other
classes and series of capital stock of the Corporation on the following matters:
(i) the election of three directors to the Board of Directors (each a “Common
Stock Director”); (ii) the removal without cause of any Common Stock Director;
and (iii) the filling of any vacancy created by the death, resignation, removal
or disqualification of a Common Stock Director, unless such vacancy has been
filled by a majority of the Common Stock Directors then in office (even if less
than a quorum). The provisions of this paragraph shall terminate and be of no
further force and effect upon the first date, following the issuance of Series A
Cumulative Preferred Stock, that there are no shares of Series A Cumulative
Preferred Stock outstanding.

Any action required or permitted to be taken at any meeting of stockholders may,
except as otherwise required by law or this Second Amended and Restated
Certificate of Incorporation (including any Certificate of Designations of any
series of Preferred Stock), be taken without a meeting, without prior notice and
without a vote, if a consent in writing, setting forth the action so taken,
shall be signed (i) by the holders of record of all of the issued and
outstanding capital stock of the Corporation entitled to vote thereon or
(ii) solely with respect to matters on which this Second Amended and Restated
Certificate of Incorporation or the terms of any series of Preferred Stock
provides that the holders of a class or series of capital stock of the
Corporation have the right to vote as a single class or series to the exclusion
of all other classes and series of capital stock of the Corporation, by the
holders of record of the issued and outstanding capital stock of such class or
series having not less than the minimum number of votes that would be necessary
to authorize or to take action with respect to such matter at a meeting at which
all shares entitled to vote thereon were present and voted and, in each case,
shall be delivered to the Corporation by delivery to its registered office in
the State of Delaware, its principal place of business, or an officer or agent
of the Corporation having custody of the book in which minutes of proceedings of
stockholders are recorded. Prompt notice of the taking of corporate action
without a meeting by less than unanimous written consent shall be given to those
stockholders who have not consented in writing. References in this Second
Amended and Restated Certificate of Incorporation (including any Certificate of
Designations of any series of Preferred Stock) and in the By-laws of the
Corporation to a written consent shall be deemed to include a telegram,
cablegram or other electronic transmission consenting to an action to be taken
if such transmission complies with Section 228(d) of the Delaware Law.

 

3



--------------------------------------------------------------------------------

FIFTH: A director of the Corporation shall not be personally liable either to
the Corporation or to any stockholder for monetary damages for breach of
fiduciary duty as a director to the maximum extent permitted by the Delaware
Law. Neither amendment nor repeal of this Article Fifth nor the adoption of any
provision of the Certificate of Incorporation inconsistent with this Article
Fifth shall eliminate or reduce the effect of this Article Fifth in respect of
any act, omission or matter occurring, or any cause of action, suit or claim
that, but for this Article Fifth, would accrue or arise, prior to such
amendment, repeal or adoption of an inconsistent provision.

SIXTH: Upon the effectiveness of this Second Amended and Restated Certificate of
Incorporation in accordance with the Delaware Law, the Board of Directors shall
consist of a total of four authorized directorships. Except as otherwise
required by the terms of any series of Preferred Stock, the size of the Board of
Directors may be subsequently increased or decreased by resolution of the Board
of Directors or pursuant to the terms of any series of Preferred Stock.

SEVENTH: Except in the case of bad faith or willful misconduct, each person (and
the heirs, executors, administrators, successors or assigns of such person) who
was or is a party or is threatened to be made a party to, or is involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that such
person is or was a Covered Person, in each case acting in his or her capacity as
such, and such action, suit or proceeding relates to an act or omission of such
Covered Person acting in his or her capacity as such, shall be indemnified and
held harmless by the Corporation to the fullest extent permitted by the laws of
the State of Delaware (including indemnification for acts or omissions
constituting negligence, gross negligence or breach of duty). The right to
indemnification conferred in this Article Seventh shall also include the right
to be paid by the Corporation the expenses incurred in connection with any such
action, suit or proceeding in advance of its final disposition to the fullest
extent authorized by the laws of the State of Delaware; provided that the
payment of such expenses in advance of the final disposition of an action, suit
or proceeding shall be made only upon delivery to the Corporation of an
undertaking by or on behalf of the applicable Covered Person to repay all
amounts so paid in advance if it shall ultimately be determined that such
Covered Person is not entitled to be indemnified under this Article Seventh or
otherwise. The rights to indemnification and advancement conferred in this
Article Seventh constitute contract rights and shall inure to the benefit of the
Covered Person’s heirs, executors, administrators, successors and assigns.
Notwithstanding the foregoing provisions of this Article Seventh, the
Corporation shall indemnify (and advance expenses to) a Covered Person in
connection with a proceeding (or part thereof) initiated by such Covered Person
only if such proceeding (or part thereof) was authorized by the Board of
Directors; provided, however, that a Covered Person shall be entitled to
reimbursement of his or her reasonable counsel fees with respect to a proceeding
(or part thereof) initiated by such Covered Person to enforce his or her right
to indemnity or advancement of expenses under the provisions of this Article
Seventh to the extent that the Covered Person is

 

4



--------------------------------------------------------------------------------

successful on the merits in such proceeding (or part thereof). “Covered Person”
means any person who is or was a director or officer of the Corporation. The
Corporation may, by resolution of the Board of Directors adopted in each
specific instance, provide indemnification to any person other than a Covered
Person for liabilities incurred by him or her in connection with services
rendered by him or her for or at the request of the Corporation, its parent or
any of its subsidiaries.

EIGHTH: Notwithstanding any duty otherwise existing at law or in equity, but
subject to the terms of any resolution of the Board of Directors providing for
the terms of any series of Preferred Stock pursuant to Article Fourth, to the
fullest extent permitted by law, no stockholder of the Corporation, affiliate of
any stockholder of the Corporation or director or officer of the Corporation who
is also an employee of a stockholder of the Corporation or an affiliate of a
stockholder of the Corporation (in each case only when acting on behalf of such
stockholder or such stockholder’s affiliate in connection with such
stockholder’s or such stockholder’s affiliate’s own business and operations),
shall have any obligation to refrain from, directly or indirectly, (i) engaging
in the same or similar activities or lines of business as the Corporation or
developing or marketing any products or services that compete, directly or
indirectly, with those of the Corporation, (ii) investing or owning any
interest, publicly or privately, in, developing a business relationship with, or
serving as an employee, officer, director, consultant or agent of, any entity or
person engaged in the same or similar activities or lines of business as, or
otherwise in competition with, the Corporation or (iii) doing business with
(directly or as an employee, officer, director, consultant or agent of a person
or entity that does business with) the Corporation or any person or entity who
conducts business with the Corporation; and neither the Corporation nor any
stockholder of the Corporation (or affiliate of any stockholder of the
Corporation) shall have any right in or to, or to be offered any opportunity to
participate or invest in, and the Corporation hereby renounces any opportunity,
interest or expectancy in, any business or venture engaged or to be engaged in
by any other stockholder of the Corporation, affiliate of any other stockholder
of the Corporation, officer of the Corporation who is also an employee of any
other stockholder of the Corporation (or an affiliate of any other stockholder
of the Corporation) or director of the Corporation or shall have any right in or
to any income or profits derived therefrom. Each person referred to in this
Article Eighth shall be permitted to undertake any and all actions of the type
referred to in this Article Eighth without limitation (in each case acting on
behalf of the applicable stockholder or affiliate of a stockholder of the
Corporation in connection with such stockholder’s or such stockholder’s
affiliate’s own business and operations) and that the taking of any such actions
shall not violate any legal obligation or duty (including any fiduciary duty) to
any stockholder or other person under or in connection with the Corporation. For
purposes of this Article Eighth, references to the Corporation include the
Corporation and its direct and indirect subsidiaries.

NINTH: Notwithstanding any duty otherwise existing at law or in equity, to the
fullest extent permitted by law, if a stockholder of the Corporation, any
director designated by a stockholder of the Corporation, any affiliate of such
stockholder of the Corporation or any officer of the Corporation who is also an
employee of such stockholder of the Corporation (or any of such stockholder’s
affiliates) acquires

 

5



--------------------------------------------------------------------------------

knowledge of a potential transaction or matter which may be a business
opportunity for both such stockholder or an affiliate of such stockholder, on
the one hand, and the Corporation or another stockholder of the Corporation or
another stockholder’s affiliate, on the other hand, (i) no such stockholder,
director, affiliate or officer shall have a duty to communicate or offer such
business opportunity to the Corporation or such other stockholder of the
Corporation or such other stockholder’s affiliate, (ii) the Corporation hereby
renounces any opportunity, interest or expectancy in such business opportunity,
and (iii) no such person or entity shall be liable to the Corporation, the other
stockholders of the Corporation or any of their respective affiliates in respect
of any such matter (including for any breach of fiduciary or other duties) by
reason of the fact that such stockholder or any affiliate of such stockholder
pursues or acquires such business opportunity for itself or by reason of the
fact that such stockholder, director, affiliate or officer directs such
opportunity to such stockholder or an affiliate of such stockholder or does not
communicate information regarding such opportunity to the Corporation. For the
avoidance of doubt, a director shall not be considered to be an officer of the
Corporation by virtue of holding the position of Chairman of the Board or any
other board-level position. For purposes of this Article Ninth, (i) each
reference to the Corporation includes the Corporation and its direct and
indirect subsidiaries and (ii) the reference to business opportunities includes,
without limitation, any investment or business opportunity or activity or
potential transaction or matter.

TENTH: Unless and except to the extent that the By-laws of the Corporation shall
so require, the election of directors of the Corporation need not be by written
ballot.

ELEVENTH: Any stockholder (and the members, shareholders, partners and
affiliates thereof) or director may lend money to, borrow money from, act as a
surety, guarantor or endorser for, guarantee or assume one or more obligations
of, provide collateral for, enter into agreements with and transact other
business with the Corporation to the fullest extent permissible under the
Delaware Law, and in so doing shall have the same rights and obligations with
respect to such matter as a person or entity who is not a stockholder or
director.

TWELFTH: In furtherance and not in limitation of the powers conferred by the
laws of the State of Delaware, the Board of Directors of the Corporation is
expressly authorized to make, alter and repeal the By-laws of the Corporation.

THIRTEENTH: To the extent that any provision of this Second Amended and Restated
Certificate of Incorporation (including the terms of any series of Preferred
Stock) is found to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision of this Second Amended and Restated Certificate of Incorporation, and
following any determination by a court of competent jurisdiction that any
provision of this Second Amended and Restated Certificate of Incorporation is
invalid or unenforceable, this Second Amended and Restated Certificate of
Incorporation shall contain only such provisions as (i) were in effect
immediately prior to such determination and (ii) were not so determined to be
invalid or unenforceable.

 

6



--------------------------------------------------------------------------------

FOURTEENTH: When the terms of this Second Amended and Restated Certificate of
Incorporation (including the terms of any series of Preferred Stock) refer to a
specific agreement or other document or a decision by any body, person or entity
to determine the meaning or operation of a provision hereof, the secretary of
the Corporation shall maintain a copy of such agreement, document or decision at
the principal executive offices of the Corporation and a copy thereof shall be
provided free of charge to any stockholder who makes a request therefor. Unless
otherwise provided in this Second Amended and Restated Certificate of
Incorporation (including the terms of any series of Preferred Stock), a
reference to any specific agreement or other document shall be deemed a
reference to such agreement or document as amended from time to time in
accordance with the terms of such agreement or document.

FIFTEENTH: For purposes of this Second Amended and Restated Certificate of
Incorporation (including the terms of any series of Preferred Stock) and the
By-laws of the Corporation, every reference to a majority or other proportion of
stock with respect to establishing a quorum for meetings of stockholders or the
requisite vote for stockholder approval (whether at a stockholder meeting or by
written consent) shall be deemed to refer to such majority or other proportion,
as applicable, of the votes entitled to be cast by the holders of such stock.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Second Amended and
Restated Certificate of Incorporation as of this 19th day of March 2013.

 

NBCUNIVERSAL ENTERPRISE, INC.

(formerly known as Navy Holdings, Inc.)

By:  

/s/ Eileen Cavanaugh

  Name:   Eileen Cavanaugh   Title:   President

[Second Amended and Restated Certificate of Incorporation of Navy Holdings,
Inc.]